Jenney, J.
In this action the plaintiff seeks to recover damages because of the failure of the defendant’s employees to exercise due care in the performance of a contract to render services. It is agreed that the defendant Massachusetts Title Insurance Company was authorized to and often did “act in the capacity of a conveyancer, that it examined titlejY] and furnished information in relation thereto, and also acted in the capacity of an insurer of titles in the conduct of its general business.”
Upon the plaintiff’s testimony the following facts could have been found: The plaintiff became a party to a written contract whereby he agreed to purchase land in Newton which was to be conveyed to him, by a deed of warranty, free from all incumbrances except a mortgage described in the agreement. He left this contract at the office of the defendant, telling the man in charge that he had purchased the property referred to therein and directing the examination of the title “ according to this paper,” adding “ That tells you the whole story.” He did not ask for the issuance of a policy insuring the title. At a later date on his inquiry as to when the title could be passed, he was asked by some one representing the defendant whether he wanted the title insured and he replied, in substance, that he did not think it necessary to incur the expense thereof if the title was clear. He was then told that he could have the insurance for the amount paid for the examination of title; to this he assented. When the papers were passed, he did not ask nor was he told whether the title was clear, and no abstract of title was read to him. The plaintiff then received from the defendant a receipt which specified that it was for money paid by him as a charge for passing papers and examining title. The deed was of warranty and purported to convey the premises free from all incumbrances except the mortgage referred to in the agreement. A policy of insurance.was made by the defendant, but it was not delivered to the plaintiff until about three months after the papers had been passed. It insured the plaintiff’s title to the land as free from all incumbrances which are here of importance, except the mortgage referred to and a right of way twenty feet in *495width. The easement referred to in the policy in fact existed and was an incumbrance upon the plaintiff’s land. The plaintiff did not know of its existence until about nine months after he had acquired title. He then for the first time examined the policy and found that the way was excepted from it, but that it was not mentioned in his deed. The evidence offered in behalf of the defendant was in many respects in sharp conflict with that of the plaintiff; but it need not be rehearsed. The judge, who was not bound to follow it, found for the plaintiff.
Certain exceptions of the defendant are not argued and are treated as waived. Others, however, fully present all the contentions made at the trial, except an exception to the admission in evidence of the plaintiff’s agreement for the purchase of the property. It could have been found that this agreement had been delivered to the defendant for its use and guidance in representing the plaintiff. The agreement if so delivered clearly was aclmissible, as it defined the property and title which the plaintiff was entitled to receive; and it informed the defendant of the facts necessary to be known by it if it was properly to safeguard the plaintiff’s interests. It constituted a part of the instructions given the defendant. Whitney v. Abbott, 191 Mass. 59.
The defendant contends that its sole liability is as an insurer of title, and that its obligation to the plaintiff is measured by the terms of the policy. This contention is without merit. The judge was well warranted in finding that the defendant acted not merely as insurer but as the plaintiff’s paid agent in examining the title, and that although those who acted in its behalf knew that there was a right of way over the property, they negligently failed to disclose its existence to the plaintiff, who relied solely on the defendant to protect his interests and was ignorant of the existence of any incumbrance until after he had paid his money and received the deed, which was silent as to any easement in the premises conveyed. The defendant was liable tp the plaintiff for the injury caused by this negligence of its authorized representatives. Ehmer v. Title Guarantee & Trust Co. 156 N. Y. 10. Trimboli v. Kinkel, 226 N. Y. 147. Jacobsen v. Peterson, 91 N. J. L. 404. Savings Bank v. Ward, 100 U. S. 195. See McLellan v. Fuller, 220 Mass. 494 ; S. C. 226 Mass. 374.
The order blank, so called, offered by the defendant as a part of *496its “ system of keeping books ” was properly rejected as evidence; it did not appear that it was ever read by or shown to the plaintiff; it was in no sense a book of account. The person making the slip was permitted to testify as to all that occurred at the time it was made and to use it to refresh his memory. Kaplan v. Gross, 223 Mass. 152. Rhoades v. New York Central & Hudson River Railroad, 227 Mass. 138.
The assessors’ valuation of the property was not admissible to determine its value. Commonwealth v. Quinn, 222 Mass. 504, 516, and cases cited. See St. 1919, c. 297; G. L. c. 79, § 35; G. L. c. 185, §109.
The witness called by the plaintiff to testify as an expert was properly permitted to express an opinion as to the damages caused by the existence of the right of way. The question of his competency was one of fact; it could not be said that the evidence was insufficient to warrant the admission of his testimony. Klous v. Commonwealth, 188 Mass. 149.

Exceptions overruled.